Exhibit 10.2

For Awards for Messrs. Greenberg and Cusumano

Non-Qualified Stock Option Terms

under the

ACE Limited 2004 Long-Term Incentive Plan

The Participant has been granted an Option by ACE Limited (the “Company”) under
the ACE Limited 2004 Long-Term Incentive Plan (the “Plan”). The Option shall be
subject to the following Non-Qualified Stock Option Terms (sometimes referred to
as the “Option Terms”):

1. Terms of Award. The following words and phrases used in these Option Terms
shall have the meanings set forth in this paragraph 1:

 

(a) The “Participant” is the individual recipient of the Non-Qualified Stock
Option Award on the specified Grant Date.

 

(b) The “Grant Date” is [Insert Date].

 

(c) The number of “Covered Shares” shall be that number of shares of Stock
awarded to the Participant on the Grant Date as reflected in the corporate
records and shown in the Record-Keeping System in the Participant’s individual
account records.

 

(d) The “Exercise Price” is $[Insert Price] per share.

Other words and phrases used in these Option Terms are defined pursuant to
paragraph 8 or elsewhere in these Option Terms.

2. Non-Qualified Stock Option. The Option is not intended to constitute an
“incentive stock option” as that term is used in Code section 422.

3. Date of Exercise. Subject to the limitations of these Option Terms, each
Installment of Covered Shares of the Option shall be exercisable on and after
the Vesting Date for such Installment as described in the following schedule
(but only if the Date of Termination has not occurred before the Vesting Date):

 

INSTALLMENT

  

VESTING DATE

APPLICABLE TO

INSTALLMENT

1/3 of Covered Shares    One year anniversary of the Grant Date 1/3 of Covered
Shares    Two year anniversary of the Grant Date 1/3 of Covered Shares    Three
year anniversary of the Grant Date



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph 3, the Option shall
become fully vested and exercisable as follows, with the exception of paragraph
(c):

 

(a) The Option shall become fully exercisable upon the Date of Termination, if
the Date of Termination occurs by reason of the Participant’s death or
Disability.

 

(b) If the Participant’s Date of Termination is a Change in Control Date of
Termination (as defined below), then, for Installments, if any, as to which the
Restricted Period has not ended prior to the Participant’s Date of Termination,
the Restricted Period will end and such Installments will become exercisable on
the Change in Control Date of Termination; provided that if the Participant’s
Change in Control Date of Termination occurs within the 180-day period
immediately preceding the date of a Change in Control, then all unvested
Installments held by the Participant on the Date of Termination will become
exercisable on the date of the Change in Control, subject to the following:

(i) All Installments (including those that become exercisable under this
paragraph (b)) shall remain exercisable until the earlier of (A) the three year
anniversary of the Date of Termination or (B) the Option’s originally scheduled
expiration date. If the originally scheduled expiration date for the Option
occurs before the date of the Change in Control, then the Option will not become
exercisable under this paragraph (b).

(ii) “Change in Control Date of Termination” means (A) the Participant’s Date of
Termination that occurs for any reason (including, without limitation, voluntary
resignation of the Participant with or without Good Reason) during the first
calendar month that begins on or after the six-month anniversary of the date of
a Change in Control or (B) the Participant’s Date of Termination occurs because
the Company and/or any of the Related Companies terminates the Participant’s
employment with the Company and/or the Related Companies without Cause (other
than due to death, a Disability or a Retirement) or because the Participant
terminates his or her employment for Good Reason, provided that such termination
in accordance with this clause (B) occurs during the period commencing on the
180th day immediately preceding a Change in Control date and ending on the two
year anniversary of such Change in Control date.

(iii) To the extent that the terms of the ACE Limited Executive Severance Plan
would otherwise apply to this Stock Option Award, vesting shall be subject to
Section 10.4(b) of that plan rather than Section 10.4(a) of that plan.

(iv) For purposes of this paragraph (b), the terms “Disability,” “Retirement,”
“Cause” and “Good Reason” shall have the meanings ascribed to them in the
Executive Severance Plan.

[The following paragraph (v) should be included in the award terms for awards
that are granted less than 181 days after the Severance Plan amendment is
adopted. The paragraph should not be included in the award terms for awards that
are granted more than 180 days after the Severance Plan amendment is adopted.]

(v) Notwithstanding the foregoing provisions of this paragraph (b), if: (A) a
Change in Control occurs before the Restricted Period has ended for all
Installments, (B) the Change in Control occurs on or before the Date of
Termination, and (C) the Change in Control occurs before [insert date that is
181 days after the date of the Board’s adoption of the Severance Plan
amendment], then the Option shall become fully exercisable upon a Change in
Control.

 

2



--------------------------------------------------------------------------------

(c) For Installments as to which the Restricted Period has not ended prior to
the Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Retirement, vesting shall continue pursuant to the foregoing
schedule following the Date of Termination. Following the Date of Termination
the Restricted Period shall end in accordance with the above schedule.

Except as specified in paragraphs (b) and (c), the Option may be exercised on or
after the Date of Termination only as to that portion of the Covered Shares for
which it was exercisable (or became exercisable) immediately prior to the Date
of Termination.

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the earliest to occur of:

 

(a) the ten-year anniversary of the Grant Date;

 

(b) if the Participant’s Date of Termination occurs by reason of death or
Disability, the one-year anniversary of such Date of Termination;

 

(c) if the Participant’s Date of Termination occurs by reason of Retirement, the
date on which the Expiration Date would occur if the Participant’s Date of
Termination occurred on the ten-year anniversary of the Grant Date, or if
earlier, the date of the Participant’s death; or

 

(d) if the Participant’s Date of Termination occurs for any reason other than
those listed in subparagraph (b) or (c) of this paragraph 4, then subject to
paragraph 3(b), the three-month anniversary of such Date of Termination.

5. Method of Option Exercise. Subject to these Option Terms and the Plan, the
Option may be exercised in whole or in part by filing a written notice (or by
such other method as may be provided by the Committee, including but not limited
to processes provided in electronic record-keeping systems utilized for
management of the Plan) with the Secretary of the Company at its corporate
headquarters prior to the Company’s close of business on the last business day
that occurs prior to the Expiration Date. Such notice shall specify the number
of shares of Stock which the Participant elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Stock indicated
by the Participant’s election. Payment shall be by cash or by check payable to
the Company. Except as otherwise provided by the Committee before the Option is
exercised: (i) all or a portion of the Exercise Price may be paid by the
Participant by delivery of shares of Stock owned by the Participant and
acceptable to the Committee having an aggregate Fair Market Value (valued as of
the date of exercise) that is equal to the amount of cash that would otherwise
be required; and (ii) the Participant may pay the Exercise Price by authorizing
a third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise. The Option shall not be exercisable if
and to the extent the Company determines that such exercise would

 

3



--------------------------------------------------------------------------------

violate applicable state or Federal securities laws or the rules and regulations
of any securities exchange on which the Stock is traded. If the Company makes
such a determination, it shall use all reasonable efforts to obtain compliance
with such laws, rules and regulations. In making any determination hereunder,
the Company may rely on the opinion of counsel for the Company.

6. Withholding. All deliveries and distributions under these Option Terms are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).

7. Transferability. Except as otherwise provided by the Committee, the Option is
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.

8. Definitions. For purposes of these Option Terms, words and phrases shall be
defined as follows:

 

(a) Change in Control. The term “Change in Control” shall be defined as set
forth in the Plan.

 

(b) Date of Termination. A Participant’s “Date of Termination” means, with
respect to an employee, the date on which the Participant’s employment with the
Company and Subsidiaries terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(c) Director. The term “Director” means a member of the Board, who may or may
not be an employee of the Company or a Subsidiary.

 

(d) Disability. The Participant shall be considered to have a “Disability”
during the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

 

4



--------------------------------------------------------------------------------

(e) Retirement. The term “Retirement” means an employee who’s Date of
Termination occurs after satisfying all of the following: (i) the employee has
provided at least ten years of service with the Company or a Related Company;
(ii) the employee has attained at least age 62; and (iii) the employee
terminates employment in good standing with the Company or a Related Company,
and (iv) the employee executes an agreement and release as required by the
Company which will include, without limitation, a general release, and
non-competition and non-solicitation provisions. However, with respect to
exercising vested options pursuant to 4(c), above, “Retirement” shall mean the
occurrence of a Participant’s Date of Termination with the consent of the
Participant’s employer after the Participant is eligible for early retirement or
normal retirement under a retirement plan maintained by the Company or the
Subsidiaries.

 

(f) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Option Terms.

9. Heirs and Successors. The Option Terms shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
these Option Terms have not been exercised or delivered, respectively, at the
time of the Participant’s death, such rights shall be exercisable by the
Designated Beneficiary, and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of these Option Terms and the
Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under these Option Terms or before the complete distribution of
benefits to the Designated Beneficiary under these Option Terms, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

10. Administration. The authority to manage and control the operation and
administration of these Option Terms shall be vested in the Committee, and the
Committee shall have all powers with respect to these Option Terms as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding
on all persons.

 

5



--------------------------------------------------------------------------------

11. Plan Governs. Notwithstanding anything in these Option Terms to the
contrary, these Option Terms shall be subject to the terms of the Plan, a copy
of which may be obtained by the Participant from the office of the Secretary of
the Company; and these Option Terms are subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in the Option Terms to the
contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.

12. Not An Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

13. Notices. Any written notices provided for in these Option Terms or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

14. Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.

15. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

16. Amendment. The Option Terms may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

ACE LIMITED By:  

 

Its:  

 

 

6